DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: lifting apparatus in claims 19-21, 28, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 10 in Figures 1-9 appears to be the lifting apparatus.


Claim Objections
Claim 15 is objected to because of the following informalities:
“and comprises” in line 5 should read “and that comprises”.
“load,” in line 7 should read “load;”.
“and slidably” in line 9 should read “and that slidably”.
“and is” in line 11 should read “and that is”.
Claim 23 is objected to because of the following informality: “of covering sheet, wherein” in line 2 should read “of said covering sheet, and wherein”.
Claim 25 is objected to because of the following informality: “shaft, wherein” in line 3 should read “shaft, and wherein”.
Claim 27 is objected to because of the following informalities:
“cutting elements” in line 2 should read “a cutting element”.
“direction said covering sheet unwound from said reel in order” in lines 2-3 should read “direction in order”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation "a respective reel of covering sheet" in line 11. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the reel of said covering sheet mentioned in line 5 of the claim or a totally new reel of covering sheet. For examination purposes, the examiner is interpreting the limitation as if it instead reads “said reel of said covering sheet”.
Claim 22 recites the limitation "a reel of covering sheet" in line 3. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the reel of said covering sheet first mentioned in line 5 of claim 15 or a totally new reel of covering sheet. For examination purposes, the examiner is interpreting the limitation as if it instead reads “said reel of said covering sheet”.
Claims 16-29 are rejected as being indefinite because they depend from claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Herava (US 6,584,752) in view of Cere et al. (US 2014/0217258), hereinafter Cere.
Regarding claim 15, Herava discloses a wrapping machine (20 in Figures 1-10) comprising:
a frame (21 in Figure 1; or 21 in Figure 1 and the “lifting equipment” described in Col. 3 lines 47-49, collectively) for supporting a wrapping unit (42 in Figure 1) arranged to wrap a load (31b in Figures 3-
a covering apparatus (60-65, 25, and the topmost horizontal bar/frame member directly connected to 25 in Figure 1, collectively) that is arranged to supply a covering sheet (64) to be positioned on top of said load (31b) and that comprises a reel (61) of said covering sheet (64) and a gripping assembly (63) movable along an unwinding direction (horizontal right-to-left direction in Figures 1-4) and arranged to grasp and unwind said covering sheet (64) from said reel (61) and arrange said covering sheet (64) above said load (31b) (Col. 3 lines 40-43, Col. 3 line 60 – Col. 4 line 5, Col. 4 line 34 – Col. 6 line 22);
wherein said covering apparatus (60-65, 25, and the topmost horizontal bar/frame member directly connected to 25 in Figure 1, collectively) includes:
a supporting structure (25 and the topmost horizontal bar/frame member directly connected to 25 in Figure 1, collectively) that is connected to an upper portion of said frame (21; or 21 and the “lifting equipment” described in Col. 3 lines 47-49, collectively) (apparent from Figure 1) and that slidably supports said gripping assembly (63) (Col. 3 lines 63-66); and
a supplying unit (all parts of 60 except for 63 in Figure 1) that supports said reel (61) of said covering sheet (64) and that is coupled to said supporting structure (25 and the topmost horizontal bar/frame member directly connected to 25 in Figure 1, collectively) (Col. 3 line 60 – Col. 4 line 4).
However, Herava does not disclose: the supplying unit is reversibly coupled to said supporting structure so as to be removable and replaceable with another supplying unit.
Cere teaches that it was known to provide a supplying unit (50 in Figures 1-3) that is reversibly coupled to a supporting structure (60 in Figures 1 and 8) so as to be removable and replaceable with another supplying unit (“replacement unwinding unit 50” mentioned in Paragraph 0045), in order to allow the supplying unit (50) to be replaced by a new supplying unit when a film (4 in Figure 11, analogous to covering sheet 64 of Herava) of the supplying unit (50) has finished, has been damaged, or has jammed (Paragraph 0045).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Herava to incorporate the teachings of Cere so that the supplying unit (all parts of 
Regarding claim 16, Herava discloses that said supporting structure (25 and the topmost horizontal bar/frame member directly connected to 25 in Figure 1, collectively) is fixed to said upper portion of said frame (21) in a second operating position (shown in Figures 1-10) (apparent from Figures 1-10), in which said unwinding direction (horizontal right-to-left direction in Figures 1-4) is parallel to an advancing direction (horizontal left-to-right direction in Figures 3-6) of said load (31b) through said wrapping machine (20) (apparent when Figures 1-4 are viewed in relation to one another).
Regarding claim 17, Herava discloses that said frame (21 and the “lifting equipment” described in Col. 3 lines 47-49, collectively) comprises a fixed main frame (21) and a movable frame (the “lifting equipment” described in Col. 3 lines 47-49), that said movable frame (the “lifting equipment” described in Col. 3 lines 47-49) is slidingly connected to said fixed main frame (21) and rotatably supports a rotating ring (41 in Figures 1-10) provided with said wrapping unit (42) (Col. 3 lines 44-49 and 33-36), and that said supporting structure (25 and the topmost horizontal bar/frame member directly connected to 25 in Figure 1, collectively) of said covering apparatus (60-65, 25, and the topmost horizontal bar/frame member directly connected to 25 in Figure 1, collectively) is fixed to a respective upper portion of said fixed main frame (21) (apparent from Figures 1-10).
Regarding claim 27, Herava discloses that said supplying unit (all parts of 60 except for 63) comprises cutting element (62) arranged to cut along a direction orthogonal to said unwinding direction (horizontal right-to-left direction in Figures 1-4) in order to have a portion (65) of said covering sheet (64) with defined length to be positioned on said load (31b) (Col. 4 lines 48-50).

Claims 19, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Herava in view of Cere in further view of Routledge (US 7,430,959).
Regarding claim 19, Herava in view of Cere teaches all the limitations of the claim as stated above except: a lifting apparatus that is positioned adjacent to said covering apparatus and arranged to hook a supplying unit to be mounted on, or dismounted from, said supporting structure.
Routledge teaches that it was known to provide a lifting apparatus (21-23, 27, and the “grapple” shown in Figure 2, collectively) that is positioned adjacent to a covering apparatus (10 in Figure 1) and arranged to hook a supplying unit (20 in Figure 1) to be mounted on, or dismounted from, a supporting structure (15 or 16 or 17 in Figure 1), in order to allow the supplying unit (20) to be easily picked up from the ground and mounted on the supporting structure (15 or 16 or 17) with very little force/effort (Col. 3 lines 8-43).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Herava in view of Cere to incorporate the teachings of Routledge by providing a lifting apparatus that is positioned adjacent to said covering apparatus (60-65, 25, and the topmost horizontal bar/frame member directly connected to 25 in Figure 1, collectively of Herava, as modified in view of Cere) and arranged to hook a supplying unit to be mounted on, or dismounted from, said supporting structure (25 and the topmost horizontal bar/frame member directly connected to 25 in Figure 1 of Herava, collectively), because doing so would allow the supplying unit to be easily mounted on the supporting structure with very little force/effort.
Regarding claim 21, Herava in view of Cere in further view of Routledge teaches that said lifting apparatus (21-23, 27, and the “grapple” shown in Figure 2 of Routledge, collectively) comprises a manipulator (27 and the “grapple” shown in Figure 2 of Routledge, collectively) provided with an operative end (the “grapple” shown in Figure 2 of Routledge) configured to grasp a supplying unit (Col. 3 lines 33-43 of Routledge).
Regarding claim 29, Herava in view of Cere in further view of Routledge teaches that said lifting apparatus (21-23, 27, and the “grapple” shown in Figure 2 of Routledge, collectively) is movable between a first configuration (the position in which the “grapple” of Routledge is adjacent to the supporting structure of Herava), in which said lifting apparatus discharges a supplying unit on, or picks up a supplying unit from, said supporting structure (25 and the topmost horizontal bar/frame member directly connected to 25 in Figure 1 of Herava, collectively), and a second configuration (the position in which the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Herava (US 6,584,752) in view of Meiners (US 4,296,595).
Regarding claim 15, Herava discloses a wrapping machine (20 in Figures 1-10) comprising:
a frame (21 in Figure 1; or 21 in Figure 1 and the “lifting equipment” described in Col. 3 lines 47-49, collectively) for supporting a wrapping unit (42 in Figure 1) arranged to wrap a load (31b in Figures 3-7) with a film (43 in Figures 7-10) of plastic material (Col. 5 lines 40-42, Col. 5 line 54 – Col. 6 line 14); and
a covering apparatus (60-65, 25, and the topmost horizontal bar/frame member directly connected to 25 in Figure 1, collectively) that is arranged to supply a covering sheet (64) to be positioned on top of said load (31b) and that comprises a reel (61) of said covering sheet (64) and a gripping assembly (63) movable along an unwinding direction (horizontal right-to-left direction in Figures 1-4) and arranged to grasp and unwind said covering sheet (64) from said reel (61) and arrange said covering sheet (64) above said load (31b) (Col. 3 lines 40-43, Col. 3 line 60 – Col. 4 line 5, Col. 4 line 34 – Col. 6 line 22);
wherein said covering apparatus (60-65, 25, and the topmost horizontal bar/frame member directly connected to 25 in Figure 1, collectively) includes:
a supporting structure (25 and the topmost horizontal bar/frame member directly connected to 25 in Figure 1, collectively) that is connected to an upper portion of said frame (21; or 21 and the “lifting equipment” described in Col. 3 lines 47-49, collectively) (apparent from Figure 1) and that slidably supports said gripping assembly (63) (Col. 3 lines 63-66); and

However, Herava does not disclose: the supplying unit is reversibly coupled to said supporting structure so as to be removable and replaceable with another supplying unit.
Meiners teaches that it was known to provide a supplying unit (18 in Figure 1) that is reversibly coupled to a supporting structure (11 and 12 collectively) so as to be removable and replaceable with another supplying unit (because 18 is coupled to 11 and 12 via fasteners which connect 30 and 32 to 11 and 12, respectively, as is apparent from Figure 1) (Col. 3 lines 41-47).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Herava to incorporate the teachings of Meiners so that the supplying unit (all parts of 60 except for 63 of Herava) is reversibly coupled to said supporting structure (25 and the topmost horizontal bar/frame member directly connected to 25 in Figure 1, collectively) so as to be removable and replaceable with another supplying unit, because doing so would achieve the predictable result of allowing the supplying unit to be removed and replaced when it becomes damaged/defective and when the reel (61 of Herava) becomes depleted. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Allowable Subject Matter
Claims 18, 20, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 18, the prior art taken alone or in combination fails to disclose or render obvious a wrapping machine comprising: a frame for supporting a wrapping unit arranged to wrap a load 
The combination of these limitations makes dependent claim 18 allowable over the prior art.
Regarding claim 20, the prior art taken alone or in combination fails to disclose or render obvious a wrapping machine comprising: a frame for supporting a wrapping unit arranged to wrap a load with a film of plastic material; a covering apparatus that is arranged to supply a covering sheet to be positioned on top of said load, wherein said covering apparatus includes: a supporting structure that is connected to an upper portion of said frame, and a supplying unit that supports a reel of said covering sheet; and a lifting apparatus that is positioned adjacent to said covering apparatus and arranged to hook a supplying unit to be mounted on, or dismounted from, said supporting structure, wherein said lifting apparatus comprises a lifting arm slidingly and rotatably connected to a supporting column and fixed to said frame so as to be movable along and about a first axis, and wherein said lifting arm comprises an operating end configured to grasp a supplying unit.
The combination of these limitations makes dependent claim 20 allowable over the prior art.
Regarding claim 22, the prior art taken alone or in combination fails to disclose or render obvious a supplying unit of a covering apparatus arranged to supply a covering sheet to be positioned on top of a load, the supplying unit comprising: rollers for rotatably supporting a reel of said covering sheet so that said reel can rotate about a rotation longitudinal axis; a drawing element mobile orthogonally to said rotation longitudinal axis, between a gripping position, in which said drawing element is arranged to receive and retain an initial flap of said covering sheet unwound from the reel, and a releasing position, in 
The combination of these limitations makes dependent claim 22 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding claims 23-26, they are indicated as containing allowable subject matter solely because they depend from claim 22 which contains allowable subject matter.
Regarding claim 28, the prior art taken alone or in combination fails to disclose or render obvious a wrapping machine comprising: a frame for supporting a wrapping unit arranged to wrap a load with a film of plastic material; a covering apparatus that is arranged to supply a covering sheet to be positioned on top of said load, wherein said covering apparatus includes: a supporting structure that is connected to an upper portion of said frame, and a supplying unit that supports a reel of said covering sheet; and a lifting apparatus that is positioned adjacent to said covering apparatus and arranged to hook a supplying unit to be mounted on, or dismounted from, said supporting structure, wherein said supplying unit comprises a hooking element arranged to be engaged and locked by an operating end of said lifting apparatus.
The combination of these limitations makes dependent claim 28 allowable over the prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731